Title: From George Washington to William Bingham, 4 October 1780
From: Washington, George
To: Bingham, William


                  
                     Sir,
                     Head Qrs Octr 4th 1780
                  
                  Your favor of the 15th Ulto reached my quarters during my late
                     absence from the Army—I am exceedingly obliged by your care of the Case of
                     Liqueurs committed to your charge by Mr Jay, as I am for that, which you so
                     politely added. I have only to regret that they both suffered much by the
                     roughness of the transportation. I am—Sir Yr Most Obt & Hble Ser.
                  
                     Go: Washington
                  
               